Citation Nr: 0922300	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-12 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed bipolar 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to October 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2008.  

In February 2008 the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated bipolar disorder is shown as 
likely as not to have had its clinical onset during the 
Veteran's period of service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by bipolar disorder is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and considering the favorable outcome of the 
Board's determination hereinbelow, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran testified at his recent hearing that he was 
treated during service in July 1976 for anxiety and began 
receiving treatment about 4 to 5 years thereafter.  He 
reports having initially self medicated himself with alcohol 
and marijuana following service.  

A careful review of the service treatment record shows that 
the Veteran's entrance examination was negative for pertinent 
complaints or findings.  In July and again in August 1976, 
the Veteran was seen for complaints of being unable to sleep.  
The treating physician reported that he had an anxiety 
reaction.  

An August 2005 treatment note states that, if the Veteran's 
self-reported history was true, then it was at least likely 
as not that his bipolar illness first manifested itself 
during basic training.  It was noted that it was not unusual 
for person with this disorder to have their first manic break 
when away from home and under extreme stress.  

At an April 2008 VA examination, the Veteran stated that he 
received an early discharge from the military because the 
stress was too much for him.  The VA examiner noted that 
mental health treatment notes going back to 1980's indicated 
inpatient treatment for alcohol dependence and residual 
schizophrenia.  

The Veteran stated that, two to three years after service, he 
could not sleep and had mood changes for no reason.  During 
service, he had difficulty dealing with stress on the job and 
frequently became depressed and withdrawn.  He could not 
function under the conditions of his military service.  

The VA examiner stated that the Veteran presented with a long 
history of psychiatric disease.  Initially, he was diagnosed 
with schizophrenia and was also drinking.  Over time, the 
diagnosis clarified and he was found to be suffering from 
bipolar disorder.  

The Veteran had a VA examination in August 2008 when he 
reported seeing a mental health professional off and on since 
1982.  The record suggested a history of multiple inpatient 
psychiatric hospitalizations.  He was prescribed Wellbutrin 
and Thorazine to help control some of his manic symptoms.  

The Veteran reported that he was discharged from the military 
because he could not deal with the stress.  The VA examiner 
diagnosed him with Type 1 bipolar affective disorder with 
severe symptoms.  

The VA examiner stated that it was very hard to offer a clear 
opinion if the Veteran's bipolar disorder began in service.  
It appeared, per the Veteran's report, that, during service, 
he had trouble dealing with the stress and this was the 
reason for his early discharge and for his drinking.  

The VA examiner further stated that it was certainly likely 
that this was the beginning of his development of his mental 
illness, although it did not appear that he had overt 
manifestation of symptoms for another three years.  However, 
he was drinking at the time and this might have served to 
suppress some of the symptoms.  

While it was difficult to know for certain, the VA examiner 
added that it was likely that the Veteran's difficulties in 
the military, which resulted in him asking for an early 
discharge, were at least as likely as not the beginnings of 
his current bipolar disorder.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

Accordingly, in reviewing the entire record, the Board finds 
the evidence to be in relative equipoise in showing that the 
currently demonstrated bipolar disorder as likely as not had 
its initial clinical manifestations during his period of 
active service.  

After careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  


ORDER

Service connection for bipolar disorder is granted.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


